Acknowledgements
This communication is in response to applicant’s response filed on 02/28/2022.
Claims 6-10 has been cancelled.
Claims 1-5 and 11-13 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Response to Arguments
Regarding applicant’s arguments:	
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that Hinz (US 20150071441) is disqualified as being non-analogous to the claimed embodiments and rejections based on Hinz should be withdrawn in claims 1 and 11-13, and that the combination of Faith (US 20090319784) in view of Hinz (US Brown (US 20090006262) does not teach the processing server generates, from a piece of payment means reference data obtained from a memory of the processing server: a predetermined number of following codes, using the public encryption key n of the payment means; and a predetermined number of preceding codes, using the large prime numbers p and q defining a private key of the payment instrument; where public key and private key are established according to the Rabin encryption protocol in claims 1 and 12-13, examiner respectfully argues that applicant’s argument is moot due to the new grounds of rejection for claims 1 and 11-13. 
Applicant argues dependent claims 2-5 are allowable based on their dependence upon allowable base claims, examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection made to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 


Claims 1, 3-5, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Faith (US 20090319784) in view of Mullen (US 20160335531) in further view of NPL Reference Rabin (“Digitalized Signatures and Public-Key functions as Intractable as Factorization”).

Regarding Claims 1 and 13, Faith teaches a phase for encrypting the piece of payment means data, implemented by the payment means, comprising: obtaining a current piece of payment means data from a memory of the payment means (Paragraphs 0027 and 0037 teach an initial data string (e.g., personalized information including one or more of the following data elements: account number (e.g., a primary account number or PAN), an account sequence number, an expiration date, a CVV value) is altered (e.g., encrypted) to form a first data string); generating a following piece of payment means data as a function of the current piece of payment means data and as a function of an encryption key of the payment means (Paragraphs 0027 and 0039 teach the first data string may be an encrypted form of the initial data string; the first data string may be further altered (e.g., encrypted) to form a second data string; the initial data string in FIG. 2 can then be represented by D(0) in FIG. 3; as shown in block 330, the initial data string can then be altered (e.g., encrypted) using one or more uniquely derived keys using an encryption algorithm); transmitting the following piece of payment means data to the processing server (Paragraph 0065 teaches the first dynamic verification value (i.e., following piece of payment replacing the current piece of payment means data by the following piece of payment means data within the memory of the payment means (Paragraphs 0028, 0039-0041, and Figs. 3 and 4 teach a first dynamic verification value is then formed using the second data string; referring to FIG. 3, as shown in block 332, the output of the encryption process can be represented by Out(0) and this may be equal to D(1); Out(0) and D(1) may represent a first data string; after the first data string D(1) is formed, a first dynamic verification value may then be formed using the first data string D(1); as shown in FIG. 4, in blocks 432, 434, and 436, at least two different types of UDKs are used in a triple DES encryption process and can be used to alter the first data string D(1) to form a second data string (e.g., D(2)) in block 438; the second data string (e.g., D(2)) may then be stored in a memory in a portable consumer device such as a smart card (or other device that is used to generate the dynamic verification value)), the following piece of payment means data becoming the current piece of payment means data for a subsequent iteration of the obtaining, generating, transmitting and replacing (Paragraphs 0031-0032 and 0049 teach when a second, subsequent transaction is conducted using the portable consumer device, the previously formed second data string can be used as input data for generating a third data string that can be used to form a second dynamic verification value; it may be formed using the same or different process that is used to form the first dynamic verification value from the second data string; once created, the second dynamic verification a phase for verifying the validity of the following piece of payment means data, implemented by the processing server, comprising: obtaining the following piece of payment means data from the payment means (Paragraph 0066 teaches the server computer may receive the first dynamic verification value); obtaining a piece of payment means reference data from a memory of the processing server (Paragraphs 0068, 0066, and 0037 teach the server computer may store the verification value and any values used to generate the verification value so that it is up to date for the next transaction that is conducted; the server computer may thereafter retrieve the consumer's personal information from the consumer database; the initial data string (i.e., consumer’s personal information) may be comprise personalized information including one or more of the following data elements: account number (e.g., a primary account number or PAN), an account sequence number, an expiration date, a CVV value); and comparing the following piece of payment means data with the data of the set of reference data, delivering an assertion of validity of the following piece of payment means data when the following piece of payment means data is identical to one of the pieces of data of the set of reference data (Paragraphs 0030 and 0068 teach if the re-generated first dynamic verification value is the same as the first dynamic verification value received from the access device, or if it is within an expected range of expected first dynamic verification values, the service provider may determine that the portable consumer device that sent the first dynamic verification value is authentic; it may be possible for the server computer to cycle through a reasonable number of additional dynamic verification values to determine if a generated verification value matches the received verification value; if a match is found, the server computer may store the verification value and any values used to generate the verification value so that it is up to date for the next transaction that is conducted).
However, Faith does not explicitly teach generating a following piece of payment means data as a function of the current piece of payment means data and as a function of a public encryption key n of the payment means; computing, from the piece of payment means reference data, as a function of a predetermined time period: a predetermined number of following codes, using the public encryption key n of the payment means; and a predetermined number of the preceding codes, using a private key of the payment means; and delivering payment means comparison data, forming a set of reference data.
Mullen from same or similar field of endeavor teaches generating a following piece of payment means data as a function of the current piece of payment means data and as a function of a public encryption key n of the payment means (Paragraphs 0028, 0032, and 0124 teach generation of a dynamic number and the functionality needed to verify the dynamic number at a processing facility may be accomplished in a variety of ways; for example, a private key and a secure card number may be known to both the dynamic card (e.g., stored in memory of a card) and the processing/authorization facility; the private key may be an equation or formula that uses one or more other variables (i.e., variables p and q) to generate a coded number (e.g., a dynamic number); the card may be provided to the user of the account associated with the card, and the user may use the card to initiate a transaction; the card may generate a timestamp, and generate dynamic data and/or select data from storage); computing, from the piece of payment means reference data, as a function of a predetermined time period: a predetermined number of following codes, using the public encryption key n of the payment means (Paragraphs 0093-0095 and 0103 teach a remote verification processor may store synchronization data used to adjust comparison data such as an offset to a time determined at remote verification processor; the offset may compensate for timing signal differences between card and remote verification processor; the time determined at remote verification processor may be modified by the offset and adjusted comparison data may be generated; the offset may be a difference between a timing signal used by card and a timing signal used by remote verification processor at the time card is manufactured; the remote verification processor may determine the time determined when the timestamp is received, modify the time with one or more offsets, and generate comparison data; the comparison data may be compared to the dynamic data to determine if the dynamic data is valid); and a predetermined number of the preceding codes, using a private key of the payment means (Paragraphs 0073 and 0085-0086 teach the mobile device sends financial transaction information to process the financial transaction and may include, for example, identification data, a dynamic number, and/or a time stamp; the remote verification processor may determine, for example, a private key used by card to generate dynamic data by comparing the identification number against stored information; for example, the identification number may be compared to information stored in a database associating identification numbers to private keys; the remote verification processor may generate comparison data using, for example, the determined private key, the timestamp, and any other inputs to the determined private key; the comparison data may be compared to the dynamic data to determine whether the dynamic data is valid); and delivering payment means comparison data, forming a set of reference data (Paragraphs 0086 and 0109 teach for example, if the comparison data and the dynamic data are identical, or within a range of dynamic data based on the timestamp, the dynamic data may be determined to be valid; the remote verification processor may generate comparison data using, for example, the determined private key, a time at which remote verification processor receives the timestamp, and any other inputs to the a private key; the comparison data may be compared to the DCVC to determine whether the DCVC is valid; if the comparison data and the DCVC are identical, or within an allowed range of DCVCs, the DCVC may be determined to be valid).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base 
There is motivation to combine Mullen into Faith because persons of ordinary skill will appreciate that dynamic data verifications and/or time-based evaluations by a remote verification processor permit dynamic data verification without requiring changes to existing infrastructure of financial institutions, including merchants, payment network, issuers, payment processors (not shown), merchant acquirers (not shown) and any other entity within the communication path of transaction data. Persons of ordinary skill will appreciate that synchronization by remote processor, without synchronization by card, includes multiple benefits. For example, power consumption at card may be reduced. Further, network delays and merchant characteristics may be considered (Mullen Paragraph 0104).
However, the combination of Faith and Mullen does not explicitly teach generating a following piece of data, the generating relying on the use of a Rabin asymmetric encryption protocol, said public encryption key n being the product of two large prime integers p and q; and computing, using the Rabin asymmetric encryption protocol, from the piece of reference data: a following code, using the public encryption key n; a preceding code, using the large prime integers p and q defining a private key.
Rabin from same or similar field of endeavor teaches generating a following piece of data, the generating relying on the use of a Rabin asymmetric encryption protocol, said public encryption key n being the product of two large prime integers p and q (Abstract and Pages 9-10 teach a new class of public-key functions involving a number n = p-q having two large prime factors; Let n = p•q be the product of two large primes p,q, and 1 et 0 < b < n. DEFINITION 1: The function En,b(x) is defined for0 -< x<n by En,blx) = xlx+b) mod n, 0 < En,b(x)<n. Computation of E(x), for fixed n,b, requires one addition, one multiplication, and one division of x(x+b) by n to find the residue En,b(x). Note that only the public key n,b, but not the factorization n = p•q, is required ·for encoding); and computing, using the Rabin asymmetric encryption protocol, from the piece of reference data: a following code, using the public encryption key n; a preceding code, using the large prime integers p and q defining a private key (Abstract and Page 10 teach while p and q are the private key used by the issuer for production of signatures and function inversion; the decoder, who is the issuer of the public key n,b, knows the factorization n = p•q. Clearly, it suffices to solve the equation x(x+b) = c separately mod p and mod q and then find a solution mod n; We assume of course that the private key, i.e. the factors of n, are known).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Faith and Mullen to incorporate the teachings of Rabin to generate a 
	There is motivation to combine Rabin into the combination of Faith and Mullen because as long as factorization of large numbers remains practically intractable, for appropriately chosen keys not even a small percentage of signatures are forgeable. Computation time for these functions, i.e. signature verification, is several hundred times faster than for the RSA scheme in. Inversion time, using the private key, is comparable. (Rabin Abstract). In view of the present-day intractability of the factorization problem, this fact lends substantial support to the viability of our public-key function. As long as it is impossible in practice to factor large numbers, it will be impossible for a fixed key to forge signatures even for a small percentage of all messages (Rabin Page 8).
Regarding Claim 1, Faith teaches a method for verifying the validity of a piece of payment means data for implementing a payment transaction between a payment means comprising a data processor and a processing server comprising a data processor (Paragraphs 0009 and 0066 teach a method comprising altering a first data string to form a second data string, and forming a first dynamic verification value using at least a portion of the second data string; the first dynamic verification value is used by a server computer to authenticate a portable consumer device in a first transaction; the server computer independently 
Regarding Claim 13, Faith teaches a system for verifying the validity of a piece of payment means data for implementing a payment transaction, the system comprising: a payment means comprising encryption means that can be actuated iteratively and a data payment processor (Paragraph 0009 teaches a method comprising altering a first data string to form a second data string, and forming a first dynamic verification value using at least a portion of the second data string; the first dynamic verification value is used to authenticate a portable consumer device in a first transaction; the method also includes altering the second data string to form a third data string, and forming a second dynamic verification value using at least a portion of the third data string; the second dynamic verification value is used to authenticate the portable consumer device in a second transaction); and a processing server comprising means of cryptographic processing capable of enabling a verification of the validity of a piece of payment means data, and a data processor (Paragraphs 0060 and 0066 teach the server computer may also have a processor and a computer readable medium, which comprises code or instructions that the processor can execute; the server computer may independently generate the first dynamic 

Regarding Claim 3, the combination of Faith, Mullen, and Rabin teaches all the limitations of claim 1 above; and Faith further teaches wherein said encryption function is a verification code (Paragraphs 0027-0028 and 0037 teach an initial data string (e.g., a CVV value) is altered (e.g., encrypted) to form a first data string; a first dynamic verification value is then formed using at least a portion of the second data string; for example, in one embodiment of the invention, a portion of the second data string is selected, and the selected portion of the second data string and another data string (e.g., a pre-existing static or conventional dynamic CVV) may be used to calculate one or more values using a mod 10 algorithm or other check digit algorithm; in yet other embodiments, the first dynamic verification value may simply be the selected portion of the second data string or could even the same as the second data string).

Regarding Claim 4, the combination of Faith, Mullen, and Rabin teaches all the limitations of claim 1 above; however, the combination does not explicitly teach wherein the method further comprises displaying said following piece of payment means data on a screen of said payment means.
Mullen further teaches wherein the method further comprises displaying said following piece of payment means data on a screen of said payment means (Paragraph 0025 teaches a display may display a dynamic 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Faith, Mullen, and Rabin to incorporate the further teachings of Mullen for the method to further comprise displaying said following piece of payment means data on a screen of said payment means.
There is motivation to further combine Mullen into the combination of Faith, Mullen, and Rabin because a portion of the payment information may be displayed by card and the portion of the payment information may be entered using mobile device. An online merchant may receive and then communicate the payment information. For example, the payment information may be communicated by online merchant to one or more network elements for transactional processing (Mullen Paragraph 0079).

Regarding Claim 5, the combination of Faith, Mullen, and Rabin teaches all the limitations of claim 1 above; and Faith further teaches wherein the method further comprises transmitting said following piece of payment means data to a payment terminal (Paragraph 0029 teaches the first dynamic verification value is then used to authenticate a portable consumer device in a first transaction; 

Regarding Claim 11, Faith teaches a non-transitory computer readable memory comprising a computer program stored thereon, including program code instructions for implementing a phase for encrypting the piece of payment means data of a method for verifying the validity of the piece of payment means data for implementing a payment transaction between a payment means and a processing server, when the program is executed by a processor of a payment means (Paragraph 0010 teaches a computer readable medium; the computer readable medium comprises code for altering a first data string to form a second data string, and code for forming a first dynamic verification value using at least a portion of the second data string; the first dynamic verification value is used to authenticate a portable consumer device in a first transaction; the computer readable medium further comprises code for altering the second data string to form a third data string and code for forming a second dynamic verification value using at least a portion of the third data string; the second dynamic verification value is used to authenticate the portable consumer device in a second transaction), wherein the program code instructions are configured to: obtain a current piece of payment means data from a secure memory of the payment means (Paragraphs 0027 and generate a following piece of payment means data as a function of the current piece of payment means data and as a function of an encryption key of the payment means (Paragraphs 0027 and 0039 teach the first data string may be an encrypted form of the initial data string; the first data string may be further altered (e.g., encrypted) to form a second data string; the initial data string in FIG. 2 can then be represented by D(0) in FIG. 3; as shown in block 330, the initial data string can then be altered (e.g., encrypted) using one or more uniquely derived keys using an encryption algorithm); transmit the following piece of payment means data to the processing server (Paragraph 0065 teaches the first dynamic verification value (i.e., following piece of payment means data) generated by the portable consumer device may be included in an authorization request message, which is then sent by the access device to the server computer operated by the payment processing network); and replace the current piece of payment means data by the following piece of payment means data within the memory of the payment means (Paragraphs 0028, 0039-0041, and Figs. 3 and 4 teach a first dynamic verification value is then formed using the second data string; referring to FIG. 3, as shown in block 332, the output of the encryption process can be represented by Out(0) and this may be equal to D(1); Out(0) and D(1) may represent a first data string; after the first data string D(1) is formed, a first dynamic verification value may then be formed using the first data string D(1); as , the following piece of payment means data becoming the current piece of payment means data for a subsequent iteration of the obtaining, generating, transmitting and replacing (Paragraphs 0031-0032 and 0049 teach when a second, subsequent transaction is conducted using the portable consumer device, the previously formed second data string can be used as input data for generating a third data string that can be used to form a second dynamic verification value; it may be formed using the same or different process that is used to form the first dynamic verification value from the second data string; once created, the second dynamic verification value can be used to authenticate the portable consumer device in a second transaction; when a second transaction is conducted using the portable consumer device, a second dynamic verification value may be formed by the portable consumer device; the second dynamic verification value may be formed using the previously described second data string D(2); as shown in FIG. 4, the second data string D(2) can be retrieved from the memory in the portable consumer device and may be input into block 430; this value can be input into block 430 to form a subsequent data string that can be used to form a subsequent dynamic verification value. As explained above, a triple DES encryption algorithm (blocks 432, 434, and 436)).
generating a following piece of payment means data as a function of the current piece of payment means data and as a function of a public encryption key n of the payment means.
Mullen from same or similar field of endeavor teaches generating a following piece of payment means data as a function of the current piece of payment means data and as a function of a public encryption key n of the payment means (Paragraphs 0028, 0032, and 0124 teach generation of a dynamic number and the functionality needed to verify the dynamic number at a processing facility may be accomplished in a variety of ways; for example, a private key and a secure card number may be known to both the dynamic card (e.g., stored in memory of a card) and the processing/authorization facility; the private key may be an equation or formula that uses one or more other variables (i.e., variables p and q) to generate a coded number (e.g., a dynamic number); the card may be provided to the user of the account associated with the card, and the user may use the card to initiate a transaction; the card may generate a timestamp, and generate dynamic data and/or select data from storage).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Faith, which teaches generating a following piece of payment means data, to incorporate the teachings of Mullen, which teaches generating a following piece of payment means data as a function of the current piece of payment means data and as a function of a public encryption key n of the payment means.
There is motivation to combine Mullen into Faith because persons of ordinary skill will appreciate that dynamic data verifications and/or time-based evaluations 
However, the combination of Faith and Mullen does not explicitly teach generating a following piece of data, the generating relying on the use of a Rabin asymmetric encryption protocol, said public encryption key n being the product of two large prime integers p and q.
Rabin from same or similar field of endeavor teaches generating a following piece of data, the generating relying on the use of a Rabin asymmetric encryption protocol, said public encryption key n being the product of two large prime integers p and q (Abstract and Pages 9-10 teach a new class of public-key functions involving a number n = p-q having two large prime factors; Let n = p•q be the product of two large primes p,q, and 1 et 0 < b < n. DEFINITION 1: The function En,b(x) is defined for0 -< x<n by En,blx) = xlx+b) mod n, 0 < En,b(x)<n. Computation of E(x), for fixed n,b, requires one addition, one multiplication, and one division of x(x+b) by n to find the residue En,b(x). Note that only the public key n,b, but not the factorization n = p•q, is required ·for encoding).

	There is motivation to combine Rabin into the combination of Faith and Mullen because as long as factorization of large numbers remains practically intractable, for appropriately chosen keys not even a small percentage of signatures are forgeable. Computation time for these functions, i.e. signature verification, is several hundred times faster than for the RSA scheme in. Inversion time, using the private key, is comparable. (Rabin Abstract). In view of the present-day intractability of the factorization problem, this fact lends substantial support to the viability of our public-key function. As long as it is impossible in practice to factor large numbers, it will be impossible for a fixed key to forge signatures even for a small percentage of all messages (Rabin Page 8).

	Regarding Claim 12, Faith teaches a non-transitory computer readable memory comprising a computer program stored thereon including program code instructions for implementing a phase for verifying the validity of a piece of payment means data for implementing a payment transaction between a payment means and a processing server, when the program is executed by a processor of the processing server (Paragraph 0060 teaches the server computer may also have a processor and a computer readable medium, , wherein the program code instructions are configured to: obtaining the following piece of payment means data from the payment means (Paragraph 0066 teaches the server computer may receive the first dynamic verification value); obtain a piece of payment means reference data from a memory of the processing server (Paragraphs 0068, 0066, and 0037 teach the server computer may store the verification value and any values used to generate the verification value so that it is up to date for the next transaction that is conducted; the server computer may thereafter retrieve the consumer's personal information from the consumer database; the initial data string (i.e., consumer’s personal information) may be comprise personalized information including one or more of the following data elements: account number (e.g., a primary account number or PAN), an account sequence number, an expiration date, a CVV value); and compare the following piece of payment means data with the data of the set of reference data, delivering an assertion of validity of the following piece of payment means data when the following piece of payment means data is identical to one of the pieces of data of the set of reference data (Paragraphs 0030 and 0068 teach if the re-generated first dynamic verification value is the same as the first dynamic verification value received from the access device, or if it is within an expected range of expected first dynamic verification values, the service provider may determine that the portable consumer device that sent the first dynamic verification value is authentic; it may be possible for the server computer to cycle through a reasonable number of additional dynamic verification values to determine if a generated verification value matches the received verification value; if a match 
However, Faith does not explicitly teach computing, from the piece of payment means reference data, as a function of a predetermined time period: a predetermined number of following codes, using the public encryption key n of the payment means; and a predetermined number of the preceding codes, using a private key of the payment means; and delivering payment means comparison data, forming a set of reference data.
Mullen from same or similar field of endeavor teaches computing, from the piece of payment means reference data, as a function of a predetermined time period: a predetermined number of following codes, using the public encryption key n of the payment means (Paragraphs 0093-0095 and 0103 teach a remote verification processor may store synchronization data used to adjust comparison data such as an offset to a time determined at remote verification processor; the offset may compensate for timing signal differences between card and remote verification processor; the time determined at remote verification processor may be modified by the offset and adjusted comparison data may be generated; the offset may be a difference between a timing signal used by card and a timing signal used by remote verification processor at the time card is manufactured; the remote verification processor may determine the time determined when the timestamp is received, modify the time with one or more offsets, and generate comparison data; the comparison data may be compared to and a predetermined number of the preceding codes, using a private key of the payment means (Paragraphs 0073 and 0085-0086 teach the mobile device sends financial transaction information to process the financial transaction and may include, for example, identification data, a dynamic number, and/or a time stamp; the remote verification processor may determine, for example, a private key used by card to generate dynamic data by comparing the identification number against stored information; for example, the identification number may be compared to information stored in a database associating identification numbers to private keys; the remote verification processor may generate comparison data using, for example, the determined private key, the timestamp, and any other inputs to the determined private key; the comparison data may be compared to the dynamic data to determine whether the dynamic data is valid); and delivering payment means comparison data, forming a set of reference data (Paragraphs 0086 and 0109 teach for example, if the comparison data and the dynamic data are identical, or within a range of dynamic data based on the timestamp, the dynamic data may be determined to be valid; the remote verification processor may generate comparison data using, for example, the determined private key, a time at which remote verification processor receives the timestamp, and any other inputs to the a private key; the comparison data may be compared to the DCVC to determine whether the DCVC is valid; if the comparison data and the DCVC are identical, or within an allowed range of DCVCs, the DCVC may be determined to be valid).

There is motivation to combine Mullen into Faith because persons of ordinary skill will appreciate that dynamic data verifications and/or time-based evaluations by a remote verification processor permit dynamic data verification without requiring changes to existing infrastructure of financial institutions, including merchants, payment network, issuers, payment processors (not shown), merchant acquirers (not shown) and any other entity within the communication path of transaction data. Persons of ordinary skill will appreciate that synchronization by remote processor, without synchronization by card, includes multiple benefits. For example, power consumption at card may be reduced. Further, network delays and merchant characteristics may be considered (Mullen Paragraph 0104).
However, the combination of Faith and Mullen does not explicitly teach computing, using the Rabin asymmetric encryption protocol, from the piece of reference data: a following code, using the public encryption key n; a preceding code, using the large prime integers p and q defining a private key.
computing, using the Rabin asymmetric encryption protocol, from the piece of reference data: a following code, using the public encryption key n; a preceding code, using the large prime integers p and q defining a private key (Abstract and Page 10 teach while p and q are the private key used by the issuer for production of signatures and function inversion; the decoder, who is the issuer of the public key n,b, knows the factorization n = p•q. Clearly, it suffices to solve the equation x(x+b) = c separately mod p and mod q and then find a solution mod n; We assume of course that the private key, i.e. the factors of n, are known).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Faith and Mullen to incorporate the teachings of Rabin to generate a following piece of data, the generating relying on the use of a Rabin asymmetric encryption protocol, said public encryption key n being the product of two large prime integers p and q; and compute, using the Rabin asymmetric encryption protocol, from the piece of reference data: a following code, using the public encryption key n; a preceding code, using the large prime integers p and q defining a private key.
	There is motivation to combine Rabin into the combination of Faith and Mullen because as long as factorization of large numbers remains practically intractable, for appropriately chosen keys not even a small percentage of signatures are forgeable. Computation time for these functions, i.e. signature verification, is several hundred times faster than for the RSA scheme in. Inversion time, using the private key, is comparable. (Rabin Abstract). In view of the present-day .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Faith (US 20090319784) in view of Mullen (US 20160335531) in further view of NPL Reference Rabin (“Digitalized Signatures and Public-Key functions as Intractable as Factorization”) in further view of NPL Reference Galbraith (“The RSA and Rabin Cryptosystems”).

Regarding Claim 2, the combination of Faith, Mullen, and Rabin teaches all the limitations of claim 1 above; however, the combination does not explicitly teach wherein generating a following piece of payment means data comprises the implementing of an encryption function such that the following piece of payment means data depends on the encryption function, said encryption function comprising the obtaining of: the square of the current piece of payment means data; and the square modulo the encryption key.
Galbraith from same or similar field of endeavor teaches wherein generating a following piece of payment means data comprises the implementing of an encryption function such that the following piece of payment means data depends on the encryption function, said encryption function comprising the obtaining of: the square of the current piece of payment means data; and the square modulo the encryption key (Pages 8-9 2 (mod N) (with some redundancy or padding scheme); A message m is encoded as x = 2lm + (2l − 1), and so the message space is Mκ ={m : 1 ≤ m < N/2l, gcd(N, 2lm + (2l − 1)) = 1} (alternatively, Mκ = {0, 1}κ−l−2); the ciphertext is c = x2 (mod N) (i.e., the encryption function)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Faith, Mullen, and Rabin to incorporate the teachings of Galbraith for generating a following piece of payment means data to comprise the implementing of an encryption function such that the following piece of payment means data depends on the encryption function, said encryption function comprising the obtaining of: the square of the current piece of payment means data; and the square modulo the encryption key.
There is motivation to combine Galbraith into the combination of Faith, Mullen, and Rabin because this method is a natural choice, since some padding schemes for CCA security (such as OAEP) already have sections of the message with a fixed pattern of bits. Note that, since N is odd, the least significant bit of N − x is different to the least significant bit of x. Hence, the l ≥ 1 least significant bits of x and N – x are never equal. Treating the other two square roots of x2 (mod N) as random integers it is natural to conjecture that the probability that either of them has a specific pattern of their l least significant bits is roughly 2/2l. This conjecture is confirmed by experimental evidence. Hence, the probability of decryption failure is approximately 1/2l−1 (Galbraith Page 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reisgies et al. (US 20170061403) teaches a system and method for electronic payment that involves generating and then using a temporary token based on a legacy PAN (Primary Account Number) to conduct an electronic transaction. The token is generated by transforming the PAN using specific inputs such that the original PAN can be recovered by manipulating the token in various ways as disclosed herein. One potential manipulation that may be used is encryption/decryption. The token is transmitted to a portable electronic device such that the portable electronic device may present the token to a point-of-sale device. The POS communicates the token to a server which validates the token by, among other things, recovering the PAN. If the PAN is recovered as expected a validation message is returned to the POS device.
Gueh et al. (US 20140358777) teaches a transaction-processing system for performing multi-factor verification of transactions between a plurality of users and a verification processor. The processor is in operational communication with a database storing a plurality of verification records, wherein each record comprises a unique ID and said record containing at least one MSISDN value. Each record comprises at least one reference device serial number value, and each verification record logically and uniquely associated with each of the said plurality of users. The system comprises a routine for reading from a first memory space a verification request message and routine associating said request message to an associated verification record stored on database.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.